Case 3:18-cv-00039-HEH Document 284 Filed 04/25/19 Page 1 of 1 PagelD# 7998

 

CIVIL NON-JURY TRIAL OR MOTION HEARING | 9 a G
MINUTE SHEET pate: 4-29-[
United States District Court Eastern District of Virginia - Richmond Division

 

HANNAH Creamer, ctal Case No. 4’, ISCVOOZA (HEH )

v. Judge: YOUNG
Apkasia, THe, eLal Court Reporter: FIfe

 

 

 

 

 

MATTER COMES ON FOR:( ) BENCH TRIAL( ) MOTION HEARING ( he OTHER: ARBITRATION
APPEARANCES: Parties by ( ) with( “ ) counsel ProSe( )
MOTIONS BEFORE TRIAL:

 

 

TRIAL PROCEEDINGS:
WITNESSES EXCLUDED ON MOTION OF: PLAINTIFF(S)(| ) ©DEFENDANT(S)( )Court( )
OPENING STATEMENTS MADE (_) OPENING WAIVED (_)

PLAINTIFF(S) ADDUCED EVIDENCE ( )RESTED( )MOTION( )

 

DEFENDANT(S) ADDUCED EVIDENCE( ) RESTED( )MOTION( )

REBUTTAL EVIDENCE ADDUCED ( ) SUR-REBUTTAL EVIDENCE ADDUCED ( )
EVIDENCE CONCLUDED (_) ARGUMENTS OF COUNSEL HEARD (_)

COURT FOUND IN FAVOR OF PLAINTIFF(S) ( ) MONETARY AWARD $

COURT FOUND IN FAVOR OF DEFENDANT(S)(_)

 

CLERK TO ENTER JUDGMENT ON DECISION( ) TRIAL EXHIBITS RETURNED TO COUNSEL (_ )
CASE CONTINUED UNTIL AT .M. FOR

ADDITIONAL NOTATIONS: SEALED OROER TO ENTER

 

 

 

Justin >. KEATING

Counsel for Plaintiff(s): !

Thomas M1. bucks Avo Baia k, Telai 2

Counsel for Defendant(s):

SET: BEGAN: (2.12. ENDED 2: 2, Time in Court: iO

RECESSES:
